Title: From Thomas Jefferson to Albert Gallatin, 7 March 1807
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Th:J to mr Gallatin
                            
                            Mar. 7 07.
                        
                        In the case of mr Bloodworth our first duty is to save the public from loss; the 2d. to aid the securities
                            in saving themselves. they have not asked a dismission which would probably do them injury but an examination. I should
                            think it equally safe for the public & better for the securities to send them a dismission of the Collector, to be used
                            or not at their discretion. with this in their hand they could compel him to convey his property as a security to them,
                            and to recieve deputies of their appointment who should apply all the future emoluments, of the Collector, or a given part
                            of them toward making up the deficit. but in such case, faithful reports should be made to you from time to time, that you
                            may see that this operation is honestly going on, and no new danger arising to the public. these ideas are submitted
                            merely for your consideration as I am ready to sign a dismission as above proposed, or make a new appointment at once,
                            whichever you think best. Affectionate salutations.
                    